Citation Nr: 1200290	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-03 591A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis, to include rheumatoid arthritis.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for defective vision, to include myopic astigmatism, and, if so, whether the claim should be granted.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for arteriosclerotic heart disease, to include a murmur, and, if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from November 1970 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran did not appeal an August 2008 rating decision, of which he was notified by letter that same month, which denied service connection for hepatitis.  

A June 2011 rating decision denied reopening of a claim for service connection for glaucoma because new and material evidence had not been submitted since an April 1994 rating decision which denied that claim.  The Veteran submitted a Notice of Disagreement (NOD) and a Statement of the Case (SOC) was issued in October 2011 addressing that matter.  However, as yet, no substantive appeal, VA Form 9 or equivalent, has been filed which would perfect that appeal.  Moreover, the record reflects that issue was not thereafter addressed in any written communication from the Veteran or his representative.  The Board has therefor concluded that the Veteran is not currently seeking appellate review with respect to reopening of the claim for service connection for glaucoma and, so, the Board will therefore limit its consideration to the issues listed on the title page of this action. 

The June 2001 rating decision also confirmed and continued the denial of service connection for heart disease, under a review pursuant to the holding in Nehmer v. Department of Veterans Affairs, in light of the Veteran's military service in Thailand and his claim for service connection for heart disease. 

The issue of service connection for arthritis, to include rheumatoid arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.   The Veteran did not appeal a May 1979 rating decision, of which he was notified the next month, that denied service connection for defective vision, to include myopic astigmatism.  

2.  The additional evidence presented since the May 1979 rating decision taken together with evidence previously on file does not relate to an unestablished fact necessary to substantiate the claim for service connection for defective vision, to include myopic astigmatism. 

3.  The Veteran did not appeal a November 1994 rating decision, of which he was notified that month, that denied reopening of a claim for service connection for heart disease, to include a heart murmur.  

4.  The additional evidence presented since the November 1994 rating decision taken together with evidence previously on file does not show that the Veteran has any form of heart disease, including not having ischemic heart disease, and does not relate to an unestablished fact necessary to substantiate the claim for service connection for heart disease, to include a heart murmur and all forms of ischemic heart disease. 


CONCLUSIONS OF LAW

1.  The RO rating decision in May 1979 denying service connection for defective vision, to include myopic astigmatism, became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).  

2.  The additional evidence presented since the May 1979 rating decision denying service connection for defective vision, to include myopic astigmatism, when considered with the old evidence, is not new and material and the claim of service connection for that disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The RO rating decision in November 1994 denying reopening of a claim for service connection for heart disease, to include a heart murmur, became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).  

4.  The additional evidence presented since the November 1994 rating decision denying reopening of a claim for service connection for heart disease, to include a heart murmur, when considered with the old evidence, is not new and material and the claim of service connection for that disability, to include all forms of ischemic heart disease as due to inservice exposure to herbicides, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the applications to reopen previously denied claims for service connection, the RO initially informed the Veteran of the VCAA by letter dated in July 2005, and as to the application to reopen the claim for heart disease, including a murmur, in December 2007 he was informed of the reason for the prior denial of service connection and what was needed to reopen that claim.  In the March 2006 RO letter he was provided with VCAA notice as to his claim for service connection for arthritis.  In each letter he was informed him of the elements of a claim for service connection, i.e., disability during service, current disability, and a nexus between the two.  In the July 2005 letter he was informed that because he had not appealed the original denials of service connection and that he had to submit new and material evidence.  He was informed that the claim for service connection for heart disease had previously been denied because that disease was not shown by the evidence of record and that his defective vision was in the nature of a developmental condition.  In each letter he was informed of the respective duties as to providing information and gathering evidence.  Also, the Veteran has been informed of the reasons for the prior denials of the claims for service connection for his claimed eye disease and heart disease and what was needed, i.e., new and material evidence, to reopen those claims.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran's service treatment records (STRs) and service personnel records are on file.  

The Veteran declined the opportunity to testify at a personal hearing in support of his claims.  The RO has obtained the service treatment records and VA treatment records.  In June 1995 the Veteran was provided with a copy of his claim file.  In February 2000 he was provided with copies of his STRs.  

No examination was requested in connection with the applications to reopen.  This is because under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  See 38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The November 1970 examination for service entrance was negative.  

On evaluation for blurred vision in February 1973 it was found, after an examination, that the Veteran had myopic astigmatism.  Corrective lenses were ordered. 

The Veteran was seen in 1974, 1977, and 1978 for venereal infections, and in 1978 for venereal warts.  

On reenlistment examination in November 1977 it was noted that the Veteran had had gonorrhea in 1977 which had been adequately treated.  He also had defective distant vision in each eye.  

The Veteran underwent a cardiac evaluation in September 1978 and the impression was that he had a functional heart murmur.  An EKG revealed an incomplete right bundle branch block.  The interpretation was that the EKG was probably within normal limits.  

On examination for service separation in September 1978 the Veteran had a Grade II/VI systolic ejection murmur.  It was noted that he had worn glasses for defective vision for 5 years.  He had been adequately treated for gonorrhea in 1973.  He had a Grade II/VI systolic ejection murmur which was functional.  An EKG was reportedly abnormal, having revealed an incomplete right bundle branch block.  His defective distant vision in each eye was correctable.  

On VA general medical examination in March 1979 the Veteran reported still having warts for which he had been treated during service.  On occasions when he was overly tired he would awake at night with his heart pounding.  On physical examination he had an ejection systolic murmur.  And EKG was interpreted as being borderline.  No abnormality was found of his musculoskeletal system.  On examination of his eyes, his fundi were normal.  His uncorrected distant vision was 20/40 in each eye, correctable to 20/20 in each eye.  The diagnoses were a systolic murmur and myopic astigmatism of each eye.  

The evidence received since the rating decision in May 1979 which denied service connection for heart disease, including a functional heart murmur, and bilateral myopic astigmatism includes the following.  

On VA examination in 1981 the Veteran reported that when he was being discharged from service in 1978 it had been discovered that he had a heart murmur and he had been told at that time that he had had it "before."  His current complaints now included chest pain and shortness of breath.  On examination he had warty lesions on his penis.  

A January 1982 rating decision denied service connection for penile warts.  

VA outpatient treatment (VAOPT) records show that in April 1988 the Veteran was in a vehicular accident and complained of residual left shoulder pain.  X-rays in June 1993 showed a fracture in the proximal phalanx of the 2nd finger of his right hand.  

The evidence received since the November 1994 rating decision which denied reopening of the claim for service connection for heart disease, to include a heart murmur, includes the following. 

A June 1993 VAOPT record reflects that the Veteran had been assaulted in May 1993 and now had double vision.  He had also sustained a fracture of the right index finger. 

Private clinical records show that in November 1993 the Veteran had noted double vision since having been hit on the head with a bottle.  In May 1995 nutritional amblyopia was noted.  In June 2002 it was noted that three years ago the Veteran had been told that he might develop glaucoma after an "assault to [his right] eye."  He complained of blurred vision due to exposure to paint thinner fumes.  

VAOPT records show that in July 2005 the Veteran complained of arthritic pain, which was worse in his right thumb. His arthritis has slowly worsened in the last 10 years and involved other joints in his hands, intermittently.  He complained of changes in his vision and was worried because he had a family history of glaucoma and cataracts.  He wanted to be service-connected for a heart murmur that he had developed during his military service.  It was noted that because he had constant mono-articluar pain the arthritis was more likely to be osteoarthritis than inflammatory arthritis.  Also in July 2005 his heart murmur could not be detected and it was suspected that he had a murmur that was "flow" dependent.  There were no signs of congestive heart failure.  In August 2005 it was reported that the Veteran's decreased visual acuity did not correlate with findings on a current examination, and an inability to improve his vision via refraction did not correlate with retinoscopic findings.  Also in August 2005 he complained of having had eye problems since 1973.  In October 2005, after a review of X-ray and laboratory studies, the impression was osteoarthritis of the right thumb and hands.  In February 2006 glaucoma was suspected.  In March 2006 the results of a November 2005 echocardiogram were noted and the impression after a cardiovascular evaluation was that the Veteran was essentially normal and there was no murmur.  However, a November 2005 EKG revealed a heart murmur.  

VAOPT records also show that in March 2006 the Veteran was evaluated for a questionable non-physiologic vision loss.  The Veteran brought in his old records from the Medical College of Virginia, circa 1993.  He had been thought at that time to have nutritional optic neuropathy.  After a current examination the impression was a questionable non-physiologic vision loss and a history of likely nutritional optic neuropathy.  It was felt that this was contributing somewhat and the rest just might be an exaggeration of symptoms.  Also in March 2006 it was noted that the Veteran's medical history included rheumatoid arthritis.  In April 2006 it was indicated that he had a "rhematologic-type condition."  

A May 2006 VAOPT record reflects that the Veteran had fractured his right thumb twice and also fractured a finger of the left hand in the 1990s.  He also complained of knee pain.  The assessment was that his right hand pain was likely osteoarthritis due to prior trauma, and his knee pain was likely due to osteoarthritis but X-rays of the knees had not been taken.  It was thought that he did not have an underlying rheumatologic condition at this time, other than osteoarthritis.  

A June 2006 VAOPT reflects that the Veteran reported having had a progressive loss of vision since his military service.  The assessment was a non-physiologic/functional visual loss.  His subjective reports as to his vision, including visual acuity, color vision testing, and visual fields were not reliable.  It was possible that he had some degree of underlying physiologic visual loss, with non-physiologic responses superimposed.  There was a diagnosis of degenerative retinopathy but it was stated that it was thought that nutritional optic neuropathy was unlikely, given the Veteran's normal appearing optic nerve.  A September 2006 EKG revealed sinus bradycardia and, when compared with an October 1998 EKG, revealed that premature atrial complexes were no longer present.  In October 2006 he had multiple site degenerative joint disease (DJD), involving the hands, shoulders, and knees.  He also had a history of long-standing physical labor jobs.  He had a Baker's cyst in the left knee.  There was no evidence of inflammatory arthritis.  X-rays in October 2006 revealed minimal degenerative changes of the distal interphalangeal (DIP) joints of the fingers of each hand but no degenerative changes in the knees.  Also in that month it was noted that laboratory studies were negative for a primary inflammatory or autoimmune etiology for the Veteran's complaints of multiple joint pains.  

A June 2007 VAOPT record noted that the Veteran reported having had the progressive onset of vision loss in 1973 during inservice admission for hepatitis while in Thailand.  Current testing suggested that he had a disorder of "rod-mediated function" in each eye and the assessment was a "rod-cone retinal dystrophy."  However, it was noted that there were features on examination that were not consistent.  

A neuro-ophthalmological evaluation on a VA outpatient basis in March 2008 noted that the Veteran had a visual loss in each eye of undetermined etiology.  Past examination features had been inconsistent.  Some testing had revealed mixed results and might suggest a retinal rod-cone dystrophy but the findings were not clearly diagnostic.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran has served 90 days or more, service incurrence may be presumed for certain chronic diseases, including cardiovascular disease and an organic diseases of the nervous system, which manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary artery bypass surgery; and stable, unstable and Prinzmetal's angina.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

Reopening

The RO denied service connection for defective vision in May 1979.  The rationale was that the evidence showed that the Veteran only had a refractive error, myopic astigmatism, during service.  Reopening of his clam for service connection for heart disease, including a heart murmur, was denied in November 1994 because nothing more than a functional heart murmur was shown to exist.  After he was notified of these decisions and of his procedural and appellate rights, he did not perfect an appeal in a timely manner from those rating decisions.  

By operation of law, the rating decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received, as here, on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Reopening Analysis

Defective Vision

Myopia is "nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 (1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  "[N]early all astigmatism is congenital (where heredity is the only known factor), it may also occur as a residual of trauma and scarring of the cornea, or even from the weight of the upper eyelid resting upon the eyeball."  Browder v. Brown, 5 Vet. App. 268, 272 (1993).  

Congenital or developmental defects, e.g., refractive error of the eyes, as such are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c).  
In Terry v. Principi, 340 F.3d 1378, (Fed. Cir. 2003) the United States Court of Appeals for the Federal Circuit upheld the validity of 38 C.F.R. § 3.303(c) which excludes refractive error of the eye, including presbyopia (which is due to aging), from definitions of injury and disease as a permissible construction of statutes governing veteran's disability benefits.  VA has explicitly excluded congenital or developmental defects as diseases and, thus, disability resulting therefrom cannot be service-connected.  Winn v. Brown, 8 Vet. App. 516 (1996). 

Evidence Previously Considered 

The evidence on file at the time of the 1979 rating decision revealed that the Veteran had diminished visual acuity due to a refractive error of the eyes, i.e., myopic astigmatism.  

Additional Evidence

The additional evidence confirms that the Veteran had a postservice head injury, following which he complained, temporarily, of double vision.  It also shows that his vision has diminished.  Even if his pre-existing myopic astigmatism were aggravated by his postservice head trauma, this would not be a basis for granting service connection.  Moreover, because he already had a myopic astigmatism, the additional evidence of a continued decrease in his visual acuity, standing alone, would not relate any such increased loss of vision to his military service.  

Additional evidence in the form of VAOPT records show continued evaluations for diminished visual acuity.  However, the submission of additional treatment records, while new, and standing alone are not material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

However, the additional VAOPT records are material in that they suggest that he may have some form of pathology of the retina.  However, other than the Veteran's previously reported history of decreased vision, initially shown during service to be due to a refractive error (myopic astigmatism), there is nothing which even remotely suggests that any form of retinal pathology, which had not been clinically confirmed, is related in any manner to the Veteran's period of active service.  The same is true with respect to any nutritional deficiency being a possible cause of any optic nerve pathology.  In other words, there is nothing of record which suggests that the Veteran had a nutritional deficiency during his military service which could have caused the delayed onset of any optic nerve pathology.  

Accordingly, in the absence of new and material evidence, the application to reopen the claim for service connection for defective vision, to include myopic astigmatism, must be denied.  

Heart Disease and Heart Murmur

Herbicide Exposure

The Veteran served in Thailand but did not serve in the Republic of Vietnam.  The Board has considered the memorandum on file indicating that herbicides were used in Thailand during the Vietnam era on only a limited basis and there is no indication that herbicides were used on a tactical basis on allied bases in Thailand but, rather, only sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if the Veteran's military occupational specialty was one which regularly had contact with the base perimeter there was a greater likelihood of exposure to commercial pesticides, including herbicides.  If a Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  

Evidence Previously Considered

The Veteran's DD 214s show that his military occupational specialty was an aircraft maintenance specialist.  His service personnel records and medical records show that he served in Thailand during the Vietnam Era.  The evidence on file at the time of the 1994 denial of reopening the claim, included the STRs which showed that after inservice cardiovascular evaluations all that was found was a heart murmur.  

Additional Evidence

In this case, the Board need not address whether the Veteran was exposed to herbicides during his military service in Thailand.  This is because other than a functional heart murmur, which is not shown to be productive of any actual disability, there is no clinical confirmation that the Veteran now has, or has ever had, any form of heart disease.  While the additional evidence shows that he was evaluated for the possible existence of cardiovascular disease, the actual presence of any form of cardiovascular disease has never been clinically confirmed.  

Accordingly, in the absence of new and material evidence, the application to reopen the claim for service connection for heart disease, to include a heart murmur, and to include any form of ischemic heart disease claimed as due to exposure to herbicides, must be denied.  


ORDER

As new and material evidence has been not presented, the claim of service connection for defective vision, to include myopic astigmatism, is not reopened and the appeal is denied. 

As new and material evidence has been not presented, the claim of service connection for heart disease, to include a heart murmur and to include all forms of ischemic heart disease claimed as due to exposure to herbicides, is not reopened and the appeal is denied. 


REMAND

In the November 2011 Informal Hearing Presentation the Veteran's service representative cited information from the National Institute of Health for the proposition that the Veteran's inservice venereal infections may have led to his current arthritis.  

The evidence on file does not show that this diagnostic possibility has ever been entertained, or excluded, as a possible etiology of the Veteran's claimed arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature, etiology, and time of onset of any arthritis that the Veteran may now have of any and all joints.  

The claims folders must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims files, particularly STRS, and offer comments and an opinion as to whether any arthritis of any joint that the Veteran now has, if any, is at least as likely as not related to his military service, to include any inservice venereal disease.  

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the appellant had one or more inservice venereal infections that could have led to any current arthritis.  

The examiner should be specifically asked what types of symptoms would have been caused by the type of venereal infection during service and whether such infection could have been mistaken for acute and transitory musculoskeletal complaints or other transitory cause of symptoms or otherwise have gone undiagnosed during service.  

Based on a review of the Veteran's medical history, the records contained in the claims files, and the examination results, the examiner is asked to address the following questions:

a.  Is it at least as likely as not that any currently diagnosed arthritis had its onset during the Veteran's military service?  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


